DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 4/11/2022 is acknowledged.  Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  It is noted that should claim 1 be found allowable and claim 17 remains in what is subcombination/combination format, then it will be considered for rejoinder at the time of allowance.  It is noted that Applicant’s traversal and the species election includes reference to claim 17 being included for examination; however, this is not correct as claim 17 is withdrawn based on the election above.  
	Applicant’s election with traverse of Species 1, claims 3-5 & 7-10 being specific to this species with claims 1-2 and 6 being generic to all species, in the reply filed on 4/11/2022 is acknowledged.  
The traversal is on the following ground(s):

    PNG
    media_image1.png
    495
    670
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    59
    651
    media_image2.png
    Greyscale


This is not found persuasive because each of the embodiments outlined in the species restriction require the distinct structure associated with the respective species as shown in the figures and also demonstrated in the associated claims.  The construct of Species 2 as presented in claims 15 and 16 is, respectfully, not appropriately claimed and would be subjected to a 35 U.S.C. 112(b)/second paragraph rejection because the body of the claim does not match the preamble.  The preamble is a cooling member (see Figs. 1-7), whereas Figures 8 and 9 are not drawn to a cooling member, but rather what is a dual cooling member configuration (see P80-89 of the PGPUB; see Figs. 8 & 9 in which there is a first cooling member 500 and an additional, second cooling member 300). The cooling member (preamble) of claims 15 and 16 does not further comprise a second cooling member as claimed-- the second cooling member is connected to the cooling member of claim 1 and creates a new construct outside of the scope of “a cooling member” as presented in the claims.  This is referenced in the arguments above (see emphasis with respect to “additional”).  
Thus, once appropriately claimed in what would be a subcombination/combination format, the claims would still be subject to a restriction requirement given this application is a national stage application subject to the requirement of unity of invention which requires a special technical common among all groups as outlined in the restriction requirement mailed 2/10/2022.  Thus, arguendo, even once presented in such a format, unity of invention is not present as the technical features of claim 1 are not a special technical feature (see pages 3-4 of restriction mailed 2/10/2022 and the prior art applied below), and moreover, the claim groups would not be drawn to one of the acceptable categories outlined in the restriction requirement provided in 37 CFR 1.475(b) (see pages 2-3).  
Accordingly, the arguments for the proposed reformulated restriction requirement and alternative election are not held persuasive.  It is recommended that claims 15 and 16 are amended during prosecution to be appropriately capable of rejoinder should claim 1 be found allowable (i.e., in a similar subcombination/combination format as claim 17 at least in terms of defining an appropriate preamble/construct, and then that the configuration/construct of the preamble includes at least one cooling member of claim 1 and the other constituents defined in claims 15 & 16 and shown in Figs. 8 & 9).
The requirement is still deemed proper and is therefore made FINAL.  Claims 1-10 read on the invention and species elections and are under examination.  Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim, the election being made without traverse.  Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim, the election being made with traverse.
Drawings
3.	Figures 1 & 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see P12, 44 of the PGPUB).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderwees et al. (US 2016/0315365).
Regarding claim 1, Vanderwees teaches a heat exchanger (“a cooling member”) 10 for a battery module (non-limiting, intended use language although taught by Vanderwees- abstract) (Figs. 1-12; P35-57; not limited to entire disclosure), comprising: 
a cooling plate (12, 14) including an upper plate 14 and a lower plate 12; and 
an intermediate plate 16 (“a supporter”) disposed between the upper plate 14 and the lower plate 12, the supporter 16 defining a plurality of refrigerant flow paths (58 and/or 60) – (P42),
wherein the lower plate 12 has a refrigerant inflow part 30 and a refrigerant outflow part 32, and wherein an embossment 64 (“a reinforcing member”) is formed adjacent to at least one of the refrigerant inflow part 30 and the refrigerant outflow part 32.  
	*It is noted that the both embossments 64, 65 (all components thereof) may be relied on for the claimed “reinforcing member” (“second interpretation”), wherein Vanderwees teaches that, “…the embossments 64, 65 provide an overall through plane stiffness to support a face to face seal between the intermediate plate 16 and outer plates 12, 14 for the connection of the corresponding cooling ports” (P43) (i.e., embossments 64, 65 are a reinforcing member).
	**It is further noted that “a reinforcing member” is extremely broad and may alternatively be at least any of the following components of Vanderwees:  
peripheral flange 20 of lower plate 12 (P35) (“third interpretation”);
ridges 50 of intermediate plate 16 (“supporter”) (“fourth interpretation”) (P41);
any of the individual part(s) or plurality thereof of the embossment(s) (64 and/or 65):  protrusion(s) 74, 75, and/or sealing contact surface(s) 66, 67; and/or second sealing or contact surface(s) 68, 69 (P43-44) (“fifth interpretation”).
The dependent claims will reference the given interpretation relied upon if the first interpretation is not relied upon. 
Regarding claim 2, Vanderwees teaches wherein lower plate 12 is recessed in a recess direction
Regarding claim 3, Vanderwees teaches wherein the peripheral flange 20 of lower plate 12 (“reinforcing member”- third interpretation) is formed at (“in, on, or near”) a part of the lower plate 12 not covered by the supporter 16 (third interpretation) (Fig. 2).
Regarding claim 6, Vanderwees teaches wherein 4 the plurality of refrigerant flow paths (58 and/or 60) are parallel to each other (see Figs. 2 & 3).
Regarding claim 7, Vanderwees teaches wherein the peripheral flange 20 of lower plate 12  (“reinforcing member” – third interpretation) is integrally formed with the lower plate 12 (P36; also illustrated in figures).
Regarding claim 8, Vanderwees teaches wherein the reinforcing member includes a plurality of protruding members in any of the following interpretations:
embossments 64, 65 (“second interpretation”)
ridges 50 of intermediate plate 16 (“supporter”) (“fourth interpretation”) (P41);
any of the plurality of parts of the embossment(s) (64 and/or 65):  protrusions 74, 75, and/or sealing contact surfaces 66, 67; and/or second sealing or contact surfaces 68, 69 (P43-44) (“fifth interpretation”).

6.	Claims 1-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yum (US 2016/0164148).
Regarding claim 1, Yum teaches a cooling plate assembly 22 9 (“cooling member”) for a battery module (non-limiting, intended use language, although taught by Yum – P15), comprising: 
a cooling plate (80, 86) including a cover plate 86 (“upper plate”) and a pan member 80 (“lower plate”) (Figs. 3-4; P17); and 
a supporter (first corrugated support member 82 and/or second corrugated support member 84) disposed between the cover plate 86 (“upper plate”) and the pan member 80 (“lower plate”), the supporter (82 and/or 84) defining a plurality of refrigerant flow paths 162 (Figs. 4-5, 8; P17, 19-20), 
wherein the pan member 80 (“lower plate”) has a refrigerant inflow part (best shown in Fig. 5, 7, & 11; depressed plate portion 120 area where 82 is not located) and a refrigerant outflow part (best shown in Fig. 5, 7, & 11; depressed plate portion 122 area where 84 is not located), and wherein a reinforcing member is formed adjacent to at least one of the refrigerant inflow part and the refrigerant outflow part.  The claimed reinforcing member can be any of the following constituents of Yum:
central rib portion 124 (“first interpretation”) of pan member 80 (“lower plate”) (Fig. 6; P42);
peripheral rim portion 126 (“second interpretation”) of pan member 80 (“lower plate”) (Fig. 6; P42;
peripheral flange portions (any of 412, 414, 402, 404) part of tubular portions 92, 90 (“third interpretation”) (P44-45);
thermally conductive layer 88 (“fourth interpretation”) (P46); or
280, 300, 190, 160 (portions of 82, 84 that are C-shaped or reverse-C-shaped (Figs. 8, 10; P20-21, 31-32).
The dependent claims will reference the given interpretation relied upon if the first interpretation is not relied upon.  In addition to the specific citations above, all figures and the entire disclosure of Yum are relied upon.
Regarding claim 2, Yum teaches wherein the pan member 80 (“lower plate”) is recessed in a recess direction away from the cover plate 86 (“upper plate”) so as to define a receiving part, and the supporter (82 and/or 84) is mounted in the receiving part (best shown in Fig. 5).  
Regarding claim 3, Yum teaches wherein the reinforcing member (first-third interpretations applicable) is formed at a part of pan member 80 (“lower plate”) not covered by the supporter (82 and/or 84) [Figs. 5-7 (first and second interpretation); Figs. 9, 11 (third interpretation)].
Regarding claim 4, Yum teaches wherein the reinforcing member (applicable to first and second interpretations) is formed adjacent to the refrigerant inflow part, and the reinforcing member has a shape such that a width of the reinforcing member gets wider along a direction extending toward the supporter (82 and/or 84) from the refrigerant inflow part (best shown in Fig. 5). 
Regarding claim 5, Yum teaches wherein an edge of the supporter (82, 84) adjacent to the refrigerant inflow part is straight (circled below), and an edge of the supporter (82, 84) adjacent to the refrigerant outflow part includes at least two portions that extend at an oblique angle to one another (better shown in Fig. 8, multiple interpretations exist, see curved/rounded edges present such that the at least two portions extend at an oblique angle (i.e., an angle that is not 90°) to one another):

    PNG
    media_image3.png
    380
    352
    media_image3.png
    Greyscale

Regarding claim 6, Yum teaches wherein 4 the plurality of refrigerant flow paths 162 are parallel to each other (Fig. 8).
Regarding claim 8, Yum teaches wherein the reinforcing member (second interpretation- – peripheral rim portion 126) includes a plurality of protruding members (see the peripheral rim portion 126 protruding members in Fig. 7 (four illustrated).  
Alternatively, the reinforcing member (second interpretation – peripheral rim portion 126) includes a plurality of protruding members (circled below):

    PNG
    media_image4.png
    426
    557
    media_image4.png
    Greyscale


Alternatively, the peripheral flange portions (third interpretation of the reinforcing member) includes a plurality of protruding members [i.e., the flanges themselves (P44-45; Fig. 8].
Regarding claim 9, Yum teaches wherein each of the plurality of protruding members (see annotated Fig. 8 above interpretation) defines a linear segment extending between an inflow end and an outflow end, the inflow end being closer to the refrigerant inflow part than the outflow end, the linear segments being oriented obliquely to an imaginary line connecting the refrigerant inflow part and the refrigerant outflow part, such that the inflow end of each linear segment is closer to the imaginary line than the outflow end of the respective linear segment.  

Claim Rejections - 35 USC § 102/ § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claim 7 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yum (US 2016/0164148).
Regarding claim 7, Yum appears to teach that the reinforcing member (first or second interpretation) is integrally formed with the lower plate (see Figs. 6-7).  
	Alternatively, see the following case law:
In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a
fluid transporting vehicle was rejected as obvious over a prior art reference which
differed from the prior art in claiming a brake drum integral with a clamping means,
whereas the brake disc and clamp of the prior art comprise several parts rigidly secured
together as a single unit. The court affirmed the rejection holding, among other reasons,
“that the use of a one piece construction instead of the structure disclosed in [the prior
art] would be merely a matter of obvious engineering choice.”).
	
	Accordingly, the use of an integrally formed/one piece construction of the reinforcing member (first or second interpretation) is considered a matter of obviousness engineering choice based on the case law above.

Claim Rejections - 35 USC § 103
9.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderwees et al. (US 2016/0315365) as applied to claim at least claims 1 and 8 above.
Regarding claim 9, relying upon the plurality of protrusions 74, Vanderwees teaches wherein each of the plurality of protruding members 74 defines a linear segment extending between an inflow end and an outflow end (illustrated), the inflow end being closer to the refrigerant inflow part 30 than the outflow end 32 (illustrated), at least one of the linear segments (circled below) being oriented obliquely w/r/t to an imaginary line connecting the refrigerant inflow part 30 and the refrigerant outflow part 32 (Fig 6A), such that the inflow end of the linear segment is closer to the imaginary line than the outflow end of said linear segment:

    PNG
    media_image5.png
    533
    713
    media_image5.png
    Greyscale

The remainder of the linear segments are oriented such that the inflow end of each linear segment is closer to the imaginary line than the outflow end of the respective linear segment (Figs. 5-6A); however, the oblique orientation does not hold true for the remainder of the protrusions 74 which as shown in Fig. 6A, have their linear segments oriented perpendicular to the imaginary line and thus are not each oriented obliquely to the imaginary line as claimed.
	The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976); MPEP § 2144.04.  Additionally, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04.  It is the position of the Examiner that the disclosure provides no evidence of criticality with regard to the oblique orientation of the linear segments as claimed.  Accordingly, in the absence of new or unexpected results commensurate in scope with the claim and for which objective evidence exists, the change in form/rearrangement of parts to have an oblique orientation if considered an obvious engineering design.
Regarding claim 10, Vanderwees fails to teach the feature as claimed; however, as detailed above, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976); MPEP § 2144.04.  Additionally, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); MPEP § 2144.04.  It is the position of the Examiner that the disclosure provides no evidence of criticality with regard to the angle feature of the linear segments with respect to the imaginary line as claimed.  Accordingly, in the absence of new or unexpected results commensurate in scope with the claim and for which objective evidence exists, the change in form/rearrangement of parts to have the claimed increasing angle feature with respect to the imaginary line is considered an obvious engineering design.

10.	Claims 9 and 10 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Vanderwees et al. (US 2016/0315365) as applied to claim at least claims 1 and 8 above, and further in view of Hood (US 2015/0333345)
Regarding claim 9, relying upon the plurality of protrusions 74, Vanderwees teaches wherein each of the plurality of protruding members 74 defines a linear segment extending between an inflow end and an outflow end (illustrated), the inflow end being closer to the refrigerant inflow part 30 than the outflow end 32 (illustrated), at least one of the linear segments (circled below) being oriented obliquely w/r/t to an imaginary line connecting the refrigerant inflow part 30 and the refrigerant outflow part 32 (Fig 6A), such that the inflow end of the linear segment is closer to the imaginary line than the outflow end of said linear segment:

    PNG
    media_image5.png
    533
    713
    media_image5.png
    Greyscale

The remainder of the linear segments are oriented such that the inflow end of each linear segment is closer to the imaginary line than the outflow end of the respective linear segment (Figs. 5-6A); however, the oblique orientation does not hold true for the remainder of the protrusions 74 which as shown in Fig. 6A, have their linear segments oriented perpendicular to the imaginary line and thus are not each oriented obliquely to the imaginary line as claimed.
In the same field of endeavor, Hood teaches analogous art of fluid flow plates for passage of various fluids including coolant fluids (P1) which optimizes fluid distribution into the channels of the flow plate, wherein the flow field plates include an analogous inlet and outlet port 18a, 18b with a castellated region 31 (234 in Fig. 18) having a plurality of protrusions having their linear segments oriented in the design claimed (i.e., each protruding member is oriented obliquely to an imaginary line connecting the inflow and out flow ports 18a, 18b) for fluid flow to the plurality of fluid flow channels 13:

    PNG
    media_image6.png
    542
    504
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    516
    588
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    453
    503
    media_image8.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the plurality of protrusions 74 of Vanderwees to have the specific design arrangement of Hood’s such that each protrusion 74 has its linear segment oriented obliquely in the manner taught by Hood (see castellated region 31 (234 in Fig. 18)) given the design configuration is known in the art with Hood teaching that the overall construct is such that fluid distribution into the channels is optimized (abstract; entire disclosure relied upon).  
Regarding claim 10, Vanderwees fails to teach the feature as claimed; however, implementing the configuration of Vanderwees’ protrusions 74 in the design taught by Hood (Fig. 18) as detailed in the rejection of claim 9 provides for modified Vanderwees’ plurality of protruding members 74 to be arranged such that a respective angle formed between the imaginary line and the linear segment of each of the protruding members increases with increasing distance between the imaginary line and the respective protruding member (see Fig. 18 of Hood).
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kenney et al. (US 2016/0204486); Kenney et al. (US 2017/0324132); Kenney et al. (US 2016/0036104); O’Neill et al. (US 2013/0323623); McLean et al. (US 2002/0081477); Izenson et al. (US 2010/0132930); Han et al. (US 2014/0272496); Lee et al. (US 2019/0173064); Ono et al. (US 2019/0162483); Shisler et al. (US 2020/0006822); Park et al. (US 2015/0236385); Sohn (US 2011/0300428); Teng et al. (US 2013/0143093); Weber et al. (US 2009/0258289); 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729